DETAILED ACTION
This office action is in response to the application filed on 01/28/2019.
Claims 1-18 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lai et al. (hereinafter Lai, US 9,787,634 B1).

Regarding Claim 1, Lai discloses A method for creating training data (Lai: col.20 lines 31-39) for a learning algorithm to suggest domain names (Lai: Col.20 lines 40-46), comprising the steps of:
receiving, by a domain name registrar (Lai: server 210 “Server(s) 210, including this disclosed software, may be hosted by any entity, possibly a hosting provider, a domain name registrar, a website development company, any other software service provider or any combination thereof”), from a first user in a single continuous account logon session, in chronological order from oldest to newest, a first domain name search, a second domain name search and a third domain name search (Lai: col.10 lines 23-48 “The domain name search session log 315 may aggregate user actions performed during a user session, possibly as a collection of data records in data storage 230 sharing a common session ID. Each of these data records may comprise: the session ID, a user input received from the user, a time stamp indicating when the user input was received, a sequential order of each user input,… The user may search the domain name loanstar.com, … The user may then search “loan-star.com,” …the user may attempt the domain name “theloan.com,””  in a session a user may attempt to input three consecutive domain name searches.  Each record is from the same session, and are recorded with a sequential order of input. Therefore here, a first domain name search is the very first search performed in the session, the second domain name search is the second domain name search and the third is the third domain name searched in sequence.);
generating, by the domain name registrar (Lai: server 210 “Server(s) 210, including this disclosed software, may be hosted by any entity, possibly a hosting provider, a domain name registrar, a website development company, any other software service provider or any combination thereof”), a plurality of suggested domain names based on the first domain name search, the second domain name search or the third domain name search (Lai: col.20 lines 54-col.21 line 2 “In a non-limiting example of determining positive and negative examples from suggestion position during a search session 315, where a user query may be “pizza store,” and the suggested domain names may be generated and presented to the user as follows” and 10 names are generated.):
transmitting, by the domain name registrar (Lai: server 210 “Server(s) 210, including this disclosed software, may be hosted by any entity, possibly a hosting provider, a domain name registrar, a website development company, any other software service provider or any combination thereof”), the plurality of suggested domain names to the first user (Lai: col.20 lines 54-col.21 line 2 “In a non-limiting example of determining positive and negative examples from suggestion position during a search session 315, where a user query may be “pizza store,” and the suggested domain names may be generated and presented to the user as follows” and 10 names are presented afterwards to the user, thereby transmitted to the user, as seen in Fig. 3 the server 210 contains all of the software such as 340 that performs these steps, and then transmits the results to the user interface of the client device col.20 lines 18-30 “One or more domain name suggestion ranking software modules 340 may comprise a component for ranking the aggregation of domain name suggestions generated from the search engine 300. This domain ranking software 340 may use machine learning algorithms in combination with a plurality of training data from the knowledge base 305, or from other sources, to rank these domain name suggestions”.);
receiving, by the domain name registrar (Lai: server 210 “Server(s) 210, including this disclosed software, may be hosted by any entity, possibly a hosting provider, a domain name registrar, a website development company, any other software service provider or any combination thereof”), from the first user, a first selected domain name in the plurality of suggested domain names to add to an electronic shopping cart and a second selected domain name in the plurality of suggested domain names to add to the electronic shopping cart (Lai: col.10 lines 2-6 “If the domain name availability search determines that the domain name is available, the user may register the domain name, may add the domain name to a shopping cart” col.10 lines 19-24 “Specific user actions may include placing a searched or suggested domain name into an ecommerce shopping cart, registering a searched or suggested domain name” col.20 lines 35-40 “In the user search sessions 315, all purchased domain names may be treated as positive examples for answer purposes.” it can be seen that actions during the session include purchasing domain names and putting them into a shopping cart.  It can be seen that more than one domain name can be purchased.);
registering, by the domain name registrar (Lai: server 210 “Server(s) 210, including this disclosed software, may be hosted by any entity, possibly a hosting provider, a domain name registrar, a website development company, any other software service provider or any combination thereof”), either the first selected domain name or the second selected domain name to the first user, thereby creating a registered domain name (Lai: col.9 lines 66-col.10 line 23 “If the domain name availability search determines that the domain name is available, the user may register the domain name, may add the domain name to a shopping cart and/or may run another search query….Specific user actions may include placing a searched or suggested domain name into an ecommerce shopping cart, registering a searched or suggested domain name” the same suggested domain name put into the cart can be registered);
generating, by the domain name registrar (Lai: server 210 “Server(s) 210, including this disclosed software, may be hosted by any entity, possibly a hosting provider, a domain name registrar, a website development company, any other software service provider or any combination thereof”), training data, comprising a first plurality of pairs, for the learning algorithm (Lai: col.11 lines 42-56 “The Dictionary aggregation software 330 may order the session data records sequentially according to the record's time stamp and/or sequential order within the data session records to reconstruct the original order of each action taken by the user. Dictionary aggregation software 330 may then analyze the user input from each data record in the session to identify the transformations and/or variations between each user input (Step 530). As non-limiting examples, the types of domain name transformations may include replacement, translation, drop, swap, add, geographic, date and/or co-occur transformations.” system generates a sequential order of all domain name searches for that session by the user, and generates pairs of domain name searches to determine a transformation between a first search and a second search, second search to third search and so on. for example col11 line 56-col.12 line 28 shows the progression of types of changes a user can make between domain name searches, such as dropping a character going from “bike shop” to “bike”.  Each analysis of a transformation is a pair used to generate the training data in knowledge base 305.  col.10 lines 5-10 “For purposes of the machine learning algorithm disclosed herein, data from the search session 315 may be preserved as data for one or more training sets, reflecting the results in the answer for the training set”),
wherein a first pair, in the first plurality of pairs, comprises the first domain name search as an input domain search and the second domain name search as an expected domain name suggestion (Lai: col.11 lines 42-56 “The Dictionary aggregation software 330 may order the session data records sequentially according to the record's time stamp and/or sequential order within the data session records to reconstruct the original order of each action taken by the user. Dictionary aggregation software 330 may then analyze the user input from each data record in the session to identify the transformations and/or variations between each user input (Step 530). As non-limiting examples, the types of domain name transformations may include replacement, translation, drop, swap, add, geographic, date and/or co-occur transformations.” in a running window of pairs, every set of 2 domain names are analyzed to determine the translation made from one to the next.  In the first domain name search in this case were to be “bike shop” as in col.11 lines 56-60, then the expected domain name suggestion is “bike shop”, as it is the next domain name search in sequence, and it is determined that the action taken was a replacement by the user, and this is incorporated into the transformation dictionary in col.12 lines 28-34.), and
wherein a second pair, in the first plurality of pairs, comprises the second domain name search as an input domain search and the third domain name search as an expected domain name suggestion (Lai: col.11 lines 42-56 “The Dictionary aggregation software 330 may order the session data records sequentially according to the record's time stamp and/or sequential order within the data session records to reconstruct the original order of each action taken by the user. Dictionary aggregation software 330 may then analyze the user input from each data record in the session to identify the transformations and/or variations between each user input (Step 530). As non-limiting examples, the types of domain name transformations may include replacement, translation, drop, swap, add, geographic, date and/or co-occur transformations.” in a running window of pairs, every set of 2 domain names are analyzed to determine the translation made from one to the next. Similarly, as the domain name searches in a session are set in order of when the actions were taken, and the queries are analyzed in order to determine variations “between” each input, then the process also inputs into the training data the second name search with the third name search, as it did for the first and second searches.); and
storing, by the domain name registrar (Lai: server 210 “Server(s) 210, including this disclosed software, may be hosted by any entity, possibly a hosting provider, a domain name registrar, a website development company, any other software service provider or any combination thereof”), the training data in a training database (Lai: col.13 lines 1-8 “Data storage 230 may store a running total of instances of each type of domain name transformation, possibly as one or more data records. As dictionary aggregation software 330 identifies each type of domain name transformation in each user session 315, the appropriate data record in data storage may be updated to reflect an incremented total number of instances for that type of domain name transformation.” this is further shown in col.13 lines 50-col.14 lines 35 that the training data can comprise of various forms of the above data, such as the replacement graph, which shows number of occurrences that a consecutive domain name searches change from a particular term to another, which further shows a count of the pairs of first and second domain names.).

Regarding Claim 2, Lai discloses claim 1 as set forth above.
Lai further discloses further comprising the steps of: 
tokenizing the first domain name search, the second domain name search and the third domain name search into one or more strings of characters (Lai: Fig. 4 410 col.10 lines 56-67 “Tokenizing the user input form the user input field into one or more tokens” col.11 lines 1-11 “For each session record, dictionary aggregation software 330 may be configured to identify, within the record, a domain name search string. The dictionary aggregation software 330 may then tokenize each domain name search string (Step 410),” each and every search string domain name is tokenized, therefore first second and third domain names are tokenized into strings of characters, as seen in col.11 line 12-16 “identify the tokens “loan” and “star”…within a search for loanstar.com”); and 
confirming at least one string of characters, other than a top-level domain, in the first domain name search, the second domain name search and the third domain name search all match or are synonyms with each other (Lai: Col.12 lines 17-21 “Co-occur: Any additional token added before or after the tokens in an original search or any modification to the original search (e.g., bike parts, bike and parts occur simultaneously); This may also simultaneously include replace, drop, swap, translation, add, geographic and/or date.” it can be determined if any tokens co-occur in other later search strings.  Therefore system can determine that the first second and third searches share a co-occurring token, thereby showing that they match). 

Regarding Claim 3, Lai discloses claim 1 as set forth above.
Lai further discloses wherein the training data, comprising the first plurality of pairs, does not include a pair that comprises the second domain name search as an input domain search and the first domain name search as an expected domain name suggestion (Lai: col.11 lines 42-56 “The Dictionary aggregation software 330 may order the session data records sequentially according to the record's time stamp and/or sequential order within the data session records to reconstruct the original order of each action taken by the user. Dictionary aggregation software 330 may then analyze the user input from each data record in the session to identify the transformations and/or variations between each user input (Step 530). As non-limiting examples, the types of domain name transformations may include replacement, translation, drop, swap, add, geographic, date and/or co-occur transformations.” analysis of the session records are performed in order of the actions taken by the user to determine transitions from an easier string to a later string, therefore system does not include going backwards such as using a second domain name search into a first domain name search).

Regarding Claim 4, Lai discloses claim 1 as set forth above.
Lai further discloses wherein the training data, comprising the first plurality of pairs, does not include a pair that comprises the first selected domain name as an input domain name search and the first domain name search as an expected domain name suggestion (Lai: col.11 lines 42-56 “The Dictionary aggregation software 330 may order the session data records sequentially according to the record's time stamp and/or sequential order within the data session records to reconstruct the original order of each action taken by the user. Dictionary aggregation software 330 may then analyze the user input from each data record in the session to identify the transformations and/or variations between each user input (Step 530). As non-limiting examples, the types of domain name transformations may include replacement, translation, drop, swap, add, geographic, date and/or co-occur transformations.” analysis of the session records are performed in order of the actions taken by the user to determine transitions from an easier string to a later string, and a comparison wouldn’t be done that would result in the very first search being considered an output. Secondly, there does not seem to be any suggestion of a pair using a name that has been selected to be in a shopping cart as input and a first domain name as an output.).

Regarding Claim 5, Lai discloses claim 1 as set forth above.
Lai further discloses wherein the training data, comprising the first plurality of pairs, does not include a pair that comprises the registered domain name as an input domain name search and the first domain name search as an expected domain name suggestion (Lai: col.20 lines 47- col.21 line 16 “Multiple examples may be used to construct a training set. Using extracted features and labels, the disclosed algorithm may train a ranking model that may optimize the purchase likelihood. In some embodiments, a gradient boost decision tree may be preferable, but any modeling methods such as support vector machine or logistic regression may also be used…. In a non-limiting example of determining positive and negative examples from suggestion position during a search session 315, where a user query may be “pizza store,” and the suggested domain names may be generated and presented to the user as follows… In this example, the user may have registered the bolded domain name, the eighth suggestion. In this example, pizzestore.bar may be the positive example” there are positive examples of the registered domainname to be a positive example but there does not seem to be any suggestion of a training pair that uses a registered name as an input with a first domain name search as an output).

Regarding Claim 6, Lai discloses claim 1 as set forth above.
Lai further discloses wherein the training data further comprises a second plurality of pairs generated from user activity (Lai: col.11 lines 42-56 “The Dictionary aggregation software 330 may order the session data records sequentially according to the record's time stamp and/or sequential order within the data session records to reconstruct the original order of each action taken by the user. Dictionary aggregation software 330 may then analyze the user input from each data record in the session to identify the transformations and/or variations between each user input (Step 530). As non-limiting examples, the types of domain name transformations may include replacement, translation, drop, swap, add, geographic, date and/or co-occur transformations.” system generates a sequential order of all domain name searches for that session by the user, and generates pairs of domain name searches to determine a transformation between a first search and a second search, second search to third search and so on. for example col11 line 56-col.12 line 28 shows the progression of types of changes a user can make between domain name searches, such as dropping a character going from “bike shop” to “bike”.  Each analysis of a transformation is a pair used to generate the training data in knowledge base 305.  col.10 lines 5-10 “For purposes of the machine learning algorithm disclosed herein, data from the search session 315 may be preserved as data for one or more training sets, reflecting the results in the answer for the training set”)
 of a second user in a single continuous account logon session (Lai: col.10 lines 23-48 “The domain name search session log 315 may aggregate user actions performed during a user session, possibly as a collection of data records in data storage 230 sharing a common session ID. Each of these data records may comprise: the session ID, a user input received from the user, a time stamp indicating when the user input was received, a sequential order of each user input,… The user may search the domain name loanstar.com, … The user may then search “loan-star.com,” …the user may attempt the domain name “theloan.com,””  each of the records are form a common session ID) 
of the second user (Lai: col.15 lines 9-32 “The descriptions above regarding query tokenization, concept-based tokenization, identifying common tokens, aligning/mapping common tokens to additional tokens, identifying domain name transformations, building matrices of frequency occurrences, and any other processes described above regarding user sessions 315 may apply equally as well to the domain names identified within zone files 320. However, because the zone files 320 do not track decisions made by users in registering the domain name, dictionary aggregation software 330 may focus on co-occurrence transformations, such as geographic, date and translation transformations, as non-limiting examples. The embodiments herein may “mine” the knowledge base 305 and the dictionary data 325 generated from Internet crawls 310, user search session 315 and domain name zone files 320, and may apply the appropriate rules 345 in order to make calculations and determinations about user's behavior to accomplish the method steps disclosed herein. Such data maybe mined and analyzed at an individual, regional or global/universal level, thereby analyzing users' search sessions 315, purchase patterns, language choices, preferences, concepts the user is interested in, and vocabulary choices, as non-limiting examples.” it can be seen that all of the steps in Lai, such as generating the pairs based on user activities in a single session, can be performed for a plurality of users at a global scale and compiled.), 
wherein a first pair, in the second plurality of pairs from the second user, comprises a domain name registered to the second user as an expected domain name suggestion (Lai: col.20 lines 47- col.21 line 16 “Multiple examples may be used to construct a training set. Using extracted features and labels, the disclosed algorithm may train a ranking model that may optimize the purchase likelihood. In some embodiments, a gradient boost decision tree may be preferable, but any modeling methods such as support vector machine or logistic regression may also be used…. In a non-limiting example of determining positive and negative examples from suggestion position during a search session 315, where a user query may be “pizza store,” and the suggested domain names may be generated and presented to the user as follows… In this example, the user may have registered the bolded domain name, the eighth suggestion. In this example, pizzestore.bar may be the positive example” there are positive examples of the registered domainname to be a positive example in view of an input of “pizza store”).

Regarding Claim 7, Lai discloses A method for creating training data (Lai: col.20 lines 31-39)  for a learning algorithm to receive a domain name search and then suggest a domain name (Lai: Col.20 lines 40-46), comprising the steps of:
receiving, by a domain name registrar (Lai: server 210 “Server(s) 210, including this disclosed software, may be hosted by any entity, possibly a hosting provider, a domain name registrar, a website development company, any other software service provider or any combination thereof”), from a first user in a single continuous account logon session, in chronological order from oldest to newest, a first domain name search, a second domain name search and a third domain name search (Lai: col.10 lines 23-48 “The domain name search session log 315 may aggregate user actions performed during a user session, possibly as a collection of data records in data storage 230 sharing a common session ID. Each of these data records may comprise: the session ID, a user input received from the user, a time stamp indicating when the user input was received, a sequential order of each user input,… The user may search the domain name loanstar.com, … The user may then search “loan-star.com,” …the user may attempt the domain name “theloan.com,””  in a session a user may attempt to input three consecutive domain name searches.  Each record is from the same session, and are recorded with a sequential order of input. Therefore here, a first domain name search is the very first search performed in the session, the second domain name search is the second domain name search and the third is the third domain name searched in sequence.);
generating, by the domain name registrar (Lai: server 210 “Server(s) 210, including this disclosed software, may be hosted by any entity, possibly a hosting provider, a domain name registrar, a website development company, any other software service provider or any combination thereof”), a plurality of suggested domain names based on the first domain name search, the second domain name search or the third domain name search (Lai: col.20 lines 54-col.21 line 2 “In a non-limiting example of determining positive and negative examples from suggestion position during a search session 315, where a user query may be “pizza store,” and the suggested domain names may be generated and presented to the user as follows” and 10 names are generated.):
transmitting, by the domain name registrar (Lai: server 210 “Server(s) 210, including this disclosed software, may be hosted by any entity, possibly a hosting provider, a domain name registrar, a website development company, any other software service provider or any combination thereof”), the plurality of suggested domain names to the first user (Lai: col.20 lines 54-col.21 line 2 “In a non-limiting example of determining positive and negative examples from suggestion position during a search session 315, where a user query may be “pizza store,” and the suggested domain names may be generated and presented to the user as follows” and 10 names are presented afterwards to the user, thereby transmitted to the user, as seen in Fig. 3 the server 210 contains all of the software such as 340 that performs these steps, and then transmits the results to the user interface of the client device col.20 lines 18-30 “One or more domain name suggestion ranking software modules 340 may comprise a component for ranking the aggregation of domain name suggestions generated from the search engine 300. This domain ranking software 340 may use machine learning algorithms in combination with a plurality of training data from the knowledge base 305, or from other sources, to rank these domain name suggestions”.);
receiving, by the domain name registrar (Lai: server 210 “Server(s) 210, including this disclosed software, may be hosted by any entity, possibly a hosting provider, a domain name registrar, a website development company, any other software service provider or any combination thereof”), from the first user, a first selected domain name in the plurality of suggested domain names to add to an electronic shopping cart and a second selected domain name in the plurality of suggested domain names to add to the electronic shopping cart (Lai: col.10 lines 2-6 “If the domain name availability search determines that the domain name is available, the user may register the domain name, may add the domain name to a shopping cart” col.10 lines 19-24 “Specific user actions may include placing a searched or suggested domain name into an ecommerce shopping cart, registering a searched or suggested domain name” col.20 lines 35-40 “In the user search sessions 315, all purchased domain names may be treated as positive examples for answer purposes.” it can be seen that actions during the session include purchasing domain names and putting them into a shopping cart.  It can be seen that more than one domain name can be purchased.);
registering, by the domain name registrar (Lai: server 210 “Server(s) 210, including this disclosed software, may be hosted by any entity, possibly a hosting provider, a domain name registrar, a website development company, any other software service provider or any combination thereof”), either the first selected domain name or the second selected domain name to the first user, thereby creating a registered domain name (Lai: col.9 lines 66-col.10 line 23 “If the domain name availability search determines that the domain name is available, the user may register the domain name, may add the domain name to a shopping cart and/or may run another search query….Specific user actions may include placing a searched or suggested domain name into an ecommerce shopping cart, registering a searched or suggested domain name” the same suggested domain name put into the cart can be registered);
generating, by the domain name registrar (Lai: server 210 “Server(s) 210, including this disclosed software, may be hosted by any entity, possibly a hosting provider, a domain name registrar, a website development company, any other software service provider or any combination thereof”), training data, comprising a first plurality of pairs, for the learning algorithm (Lai: col.11 lines 42-56 “The Dictionary aggregation software 330 may order the session data records sequentially according to the record's time stamp and/or sequential order within the data session records to reconstruct the original order of each action taken by the user. Dictionary aggregation software 330 may then analyze the user input from each data record in the session to identify the transformations and/or variations between each user input (Step 530). As non-limiting examples, the types of domain name transformations may include replacement, translation, drop, swap, add, geographic, date and/or co-occur transformations.” system generates a sequential order of all domain name searches for that session by the user, and generates pairs of domain name searches to determine a transformation between a first search and a second search, second search to third search and so on. for example col11 line 56-col.12 line 28 shows the progression of types of changes a user can make between domain name searches, such as dropping a character going from “bike shop” to “bike”.  Each analysis of a transformation is a pair used to generate the training data in knowledge base 305.  col.10 lines 5-10 “For purposes of the machine learning algorithm disclosed herein, data from the search session 315 may be preserved as data for one or more training sets, reflecting the results in the answer for the training set”), 
wherein a first pair, in the first plurality of pairs, comprises the first domain name search as an input domain search and the first selected domain name as an expected domain name suggestion (Lai: col.20 lines 18- col.20 line 46 “As data from user data logs 315 is added to the knowledge feedback loop for dictionaries 325 within knowledge base 305, data from these search samples may also generate training data, a massive matrix of training sets/data using the data from the search sessions 315. In some embodiments, these training data sets from user session log data 315 may be manually reviewed. In the user search sessions 315, all purchased domain names may be treated as positive examples for answer purposes. Non-limiting purposes of the machine learning algorithms used to rank the domain name suggestions include using query sessions 315 to construct the training sets. Suggestions that become registered domain names may be treated as positive training examples, while suggestions in a higher suggested position that are not purchased may be treated as negative examples.” Lai: col.20 lines 47- col.21 line 16 “Multiple examples may be used to construct a training set. Using extracted features and labels, the disclosed algorithm may train a ranking model that may optimize the purchase likelihood. In some embodiments, a gradient boost decision tree may be preferable, but any modeling methods such as support vector machine or logistic regression may also be used…. In a non-limiting example of determining positive and negative examples from suggestion position during a search session 315, where a user query may be “pizza store,” and the suggested domain names may be generated and presented to the user as follows… In this example, the user may have registered the bolded domain name, the eighth suggestion. In this example, pizzestore.bar may be the positive example” col.22 lines 30-56 “Each training set may include an answer. In some training sets, this answer may comprise a numerical aggregation of the fields, such as a sum or average, or may comprise a Boolean value. In the context of the current invention, the answer may comprise an aggregated score and/or average/percentage determine a likelihood of registration, or may comprise a Boolean value indicating whether the domain name was registered or will most likely be registered. By combining the existing data sets and the answer to each of the data sets, machine learning may be programmed to use the features to describe a new data set, such as a recommended domain name(s), in the context of the current invention. The machine learning may construct a matrix that uses the distance between the feature factor provided (by the user) and then normalizes as previously described. To determine a current data set's answer, a user may enter all the data into the matrix of all training/data features but leave the answer blank. The machine learning algorithm may look at all entered features and generate an answer of which data set the entered data set has the most in common with. In the context of the current invention, the domain ranking software 340 may rank domain names according to likelihood that domain name will be registered, with the which is most likely to, or it could be a very simple score function, so for each feature is given some weight, then computes a final score which captures the relevancy between the original query and the suggestion.” positive and negative examples for the knowledge base are determined and these training sets are used to train a system to determine a relationship between an original query and a suggestion that is chosen to be registered by the user. It can be seen that a likelihood of registration is calculated as a score in the training sets, and it can be seen that this calculation is performed in view of the original query and the suggested name. It can be seen that the selected name is one that has been registered, and therefore selected by the user.), and
wherein a second pair, in the first plurality of pairs, comprises the first domain name search as an input domain search and the second selected domain name as an expected domain name suggestion (Lai: col.20 lines 18- col.20 line 46 “As data from user data logs 315 is added to the knowledge feedback loop for dictionaries 325 within knowledge base 305, data from these search samples may also generate training data, a massive matrix of training sets/data using the data from the search sessions 315. In some embodiments, these training data sets from user session log data 315 may be manually reviewed. In the user search sessions 315, all purchased domain names may be treated as positive examples for answer purposes. Non-limiting purposes of the machine learning algorithms used to rank the domain name suggestions include using query sessions 315 to construct the training sets. Suggestions that become registered domain names may be treated as positive training examples, while suggestions in a higher suggested position that are not purchased may be treated as negative examples.” it can be seen that all purchased domain names are considered as positive training examples, and therefore a second purchased domain name would be treated in the same manner as the first.); and
storing, by the domain name registrar (Lai: server 210 “Server(s) 210, including this disclosed software, may be hosted by any entity, possibly a hosting provider, a domain name registrar, a website development company, any other software service provider or any combination thereof”), the training data in a training database (Lai: (Lai: col.20 lines 18- col.20 line 46 “As data from user data logs 315 is added to the knowledge feedback loop for dictionaries 325 within knowledge base 305, data from these search samples may also generate training data, a massive matrix of training sets/data using the data from the search sessions 315.” col.13 lines 1-8 “Data storage 230 may store a running total of instances of each type of domain name transformation, possibly as one or more data records. As dictionary aggregation software 330 identifies each type of domain name transformation in each user session 315, the appropriate data record in data storage may be updated to reflect an incremented total number of instances for that type of domain name transformation.” it can be seen that the knowledge pool of training sets/data is stored in both a dictionary as well as a matrix in storage.).

Regarding Claim 8 Lai discloses claim 7 as set forth above. 
Lau further discloses tokenizing the first domain name search, the first selected domain name and the second selected domain name into one or more strings of characters (Lai: col.16 lines 1-15 “If the search engine 300 determines that the domain name is not available to be registered (or if the domain name registrar would also like to recommend additional domain names), the search engine software 300 may tokenize the query string according to the tokenizing methods previously described. The search engine software 300 may generate a plurality of domain names with common tokens and/or entities detected in the domain name search string, generate domain names based on access to the knowledge base 305 on name transformations. In other words, the search engine software 300 may compile an aggregation of domain names including the closest common words and transformations, based on the available most frequent transformation types and co-occurring tokens.” it can be seen that the search string as well as all of the recommended domain names are tokenized.); and 
confirming at least one string of characters, other than a top-level domain, in the first domain name search, the first selected domain name and the second selected domain name all match or are synonyms with each other (Lai: col.16 lines 1-15 “If the search engine 300 determines that the domain name is not available to be registered (or if the domain name registrar would also like to recommend additional domain names), the search engine software 300 may tokenize the query string according to the tokenizing methods previously described. The search engine software 300 may generate a plurality of domain names with common tokens and/or entities detected in the domain name search string, generate domain names based on access to the knowledge base 305 on name transformations. In other words, the search engine software 300 may compile an aggregation of domain names including the closest common words and transformations, based on the available most frequent transformation types and co-occurring tokens.” as only the relevant domain names previously tokenized that are the closest to the query domain name, it is confirmed that they match based on token commonality).

Regarding Claim 13, Lai discloses A method for creating training data (Lai: col.20 lines 31-39) for a learning algorithm to receive a domain name search and then suggest a domain name (Lai: Col.20 lines 40-46), comprising the steps of:
receiving, by a domain name registrar (Lai: server 210 “Server(s) 210, including this disclosed software, may be hosted by any entity, possibly a hosting provider, a domain name registrar, a website development company, any other software service provider or any combination thereof”), from a first user in a single continuous account logon session, in chronological order from oldest to newest, a first domain name search, a second domain name search and a third domain name search (Lai: col.10 lines 23-48 “The domain name search session log 315 may aggregate user actions performed during a user session, possibly as a collection of data records in data storage 230 sharing a common session ID. Each of these data records may comprise: the session ID, a user input received from the user, a time stamp indicating when the user input was received, a sequential order of each user input,… The user may search the domain name loanstar.com, … The user may then search “loan-star.com,” …the user may attempt the domain name “theloan.com,””  in a session a user may attempt to input three consecutive domain name searches.  Each record is from the same session, and are recorded with a sequential order of input. Therefore here, a first domain name search is the very first search performed in the session, the second domain name search is the second domain name search and the third is the third domain name searched in sequence.);
generating, by the domain name registrar (Lai: server 210 “Server(s) 210, including this disclosed software, may be hosted by any entity, possibly a hosting provider, a domain name registrar, a website development company, any other software service provider or any combination thereof”), a plurality of suggested domain names based on the first domain name search, the second domain name search or the third domain name search (Lai: col.20 lines 54-col.21 line 2 “In a non-limiting example of determining positive and negative examples from suggestion position during a search session 315, where a user query may be “pizza store,” and the suggested domain names may be generated and presented to the user as follows” and 10 names are generated.);
transmitting, by the domain name registrar (Lai: server 210 “Server(s) 210, including this disclosed software, may be hosted by any entity, possibly a hosting provider, a domain name registrar, a website development company, any other software service provider or any combination thereof”), the plurality of suggested domain names to the first user (Lai: col.20 lines 54-col.21 line 2 “In a non-limiting example of determining positive and negative examples from suggestion position during a search session 315, where a user query may be “pizza store,” and the suggested domain names may be generated and presented to the user as follows” and 10 names are presented afterwards to the user, thereby transmitted to the user, as seen in Fig. 3 the server 210 contains all of the software such as 340 that performs these steps, and then transmits the results to the user interface of the client device col.20 lines 18-30 “One or more domain name suggestion ranking software modules 340 may comprise a component for ranking the aggregation of domain name suggestions generated from the search engine 300. This domain ranking software 340 may use machine learning algorithms in combination with a plurality of training data from the knowledge base 305, or from other sources, to rank these domain name suggestions”.):
receiving, by the domain name registrar (Lai: server 210 “Server(s) 210, including this disclosed software, may be hosted by any entity, possibly a hosting provider, a domain name registrar, a website development company, any other software service provider or any combination thereof”), from the first user, a first selected domain name in the plurality of suggested domain names to add to an electronic shopping cart and a second selected domain name in the plurality of suggested domain names to add to the electronic shopping cart (Lai: col.10 lines 2-6 “If the domain name availability search determines that the domain name is available, the user may register the domain name, may add the domain name to a shopping cart” col.10 lines 19-24 “Specific user actions may include placing a searched or suggested domain name into an ecommerce shopping cart, registering a searched or suggested domain name” col.20 lines 35-40 “In the user search sessions 315, all purchased domain names may be treated as positive examples for answer purposes.” it can be seen that actions during the session include purchasing domain names and putting them into a shopping cart.  It can be seen that more than one domain name can be purchased.);
registering, by the domain name registrar (Lai: server 210 “Server(s) 210, including this disclosed software, may be hosted by any entity, possibly a hosting provider, a domain name registrar, a website development company, any other software service provider or any combination thereof”), either the first selected domain name or the second selected domain name to the first user, thereby creating a registered domain name (Lai: col.9 lines 66-col.10 line 23 “If the domain name availability search determines that the domain name is available, the user may register the domain name, may add the domain name to a shopping cart and/or may run another search query….Specific user actions may include placing a searched or suggested domain name into an ecommerce shopping cart, registering a searched or suggested domain name” the same suggested domain name put into the cart can be registered);
generating, by the domain name registrar (Lai: server 210 “Server(s) 210, including this disclosed software, may be hosted by any entity, possibly a hosting provider, a domain name registrar, a website development company, any other software service provider or any combination thereof”), training data, comprising a first plurality of pairs, for the learning algorithm (Lai: col.11 lines 42-56 “The Dictionary aggregation software 330 may order the session data records sequentially according to the record's time stamp and/or sequential order within the data session records to reconstruct the original order of each action taken by the user. Dictionary aggregation software 330 may then analyze the user input from each data record in the session to identify the transformations and/or variations between each user input (Step 530). As non-limiting examples, the types of domain name transformations may include replacement, translation, drop, swap, add, geographic, date and/or co-occur transformations.” system generates a sequential order of all domain name searches for that session by the user, and generates pairs of domain name searches to determine a transformation between a first search and a second search, second search to third search and so on. for example col11 line 56-col.12 line 28 shows the progression of types of changes a user can make between domain name searches, such as dropping a character going from “bike shop” to “bike”.  Each analysis of a transformation is a pair used to generate the training data in knowledge base 305.  col.10 lines 5-10 “For purposes of the machine learning algorithm disclosed herein, data from the search session 315 may be preserved as data for one or more training sets, reflecting the results in the answer for the training set”),
wherein a first pair, in the first plurality of pairs (Lai: server 210 “Server(s) 210, including this disclosed software, may be hosted by any entity, possibly a hosting provider, a domain name registrar, a website development company, any other software service provider or any combination thereof”), comprises the first domain name search as an input domain search and the registered domain name as an expected domain name suggestion (Lai: col.20 lines 18- col.20 line 46 “As data from user data logs 315 is added to the knowledge feedback loop for dictionaries 325 within knowledge base 305, data from these search samples may also generate training data, a massive matrix of training sets/data using the data from the search sessions 315. In some embodiments, these training data sets from user session log data 315 may be manually reviewed. In the user search sessions 315, all purchased domain names may be treated as positive examples for answer purposes. Non-limiting purposes of the machine learning algorithms used to rank the domain name suggestions include using query sessions 315 to construct the training sets. Suggestions that become registered domain names may be treated as positive training examples, while suggestions in a higher suggested position that are not purchased may be treated as negative examples.” Lai: col.20 lines 47- col.21 line 16 “Multiple examples may be used to construct a training set. Using extracted features and labels, the disclosed algorithm may train a ranking model that may optimize the purchase likelihood. In some embodiments, a gradient boost decision tree may be preferable, but any modeling methods such as support vector machine or logistic regression may also be used…. In a non-limiting example of determining positive and negative examples from suggestion position during a search session 315, where a user query may be “pizza store,” and the suggested domain names may be generated and presented to the user as follows… In this example, the user may have registered the bolded domain name, the eighth suggestion. In this example, pizzestore.bar may be the positive example” col.22 lines 30-56 “Each training set may include an answer. In some training sets, this answer may comprise a numerical aggregation of the fields, such as a sum or average, or may comprise a Boolean value. In the context of the current invention, the answer may comprise an aggregated score and/or average/percentage determine a likelihood of registration, or may comprise a Boolean value indicating whether the domain name was registered or will most likely be registered. By combining the existing data sets and the answer to each of the data sets, machine learning may be programmed to use the features to describe a new data set, such as a recommended domain name(s), in the context of the current invention. The machine learning may construct a matrix that uses the distance between the feature factor provided (by the user) and then normalizes as previously described. To determine a current data set's answer, a user may enter all the data into the matrix of all training/data features but leave the answer blank. The machine learning algorithm may look at all entered features and generate an answer of which data set the entered data set has the most in common with. In the context of the current invention, the domain ranking software 340 may rank domain names according to likelihood that domain name will be registered, with the which is most likely to, or it could be a very simple score function, so for each feature is given some weight, then computes a final score which captures the relevancy between the original query and the suggestion.” positive and negative examples for the knowledge base are determined and these training sets are used to train a system to determine a relationship between an original query and a suggestion that is chosen to be registered by the user. It can be seen that a likelihood of registration is calculated as a score in the training sets, and it can be seen that this calculation is performed in view of the original query and the suggested name.); and
storing, by the domain name registrar (Lai: server 210 “Server(s) 210, including this disclosed software, may be hosted by any entity, possibly a hosting provider, a domain name registrar, a website development company, any other software service provider or any combination thereof”), the training data in a training database (Lai: (Lai: col.20 lines 18- col.20 line 46 “As data from user data logs 315 is added to the knowledge feedback loop for dictionaries 325 within knowledge base 305, data from these search samples may also generate training data, a massive matrix of training sets/data using the data from the search sessions 315.” col.13 lines 1-8 “Data storage 230 may store a running total of instances of each type of domain name transformation, possibly as one or more data records. As dictionary aggregation software 330 identifies each type of domain name transformation in each user session 315, the appropriate data record in data storage may be updated to reflect an incremented total number of instances for that type of domain name transformation.” it can be seen that the knowledge pool of training sets/data is stored in both a dictionary as well as a matrix in storage.).

Regarding Claim 14, Lai discloses claim 13 as set forth above.
Lai further discloses tokenizing the first domain name search, the second domain name search and the third domain name search into one or more strings of characters (Lai: Fig. 4 410 col.10 lines 56-67 “Tokenizing the user input form the user input field into one or more tokens” col.11 lines 1-11 “For each session record, dictionary aggregation software 330 may be configured to identify, within the record, a domain name search string. The dictionary aggregation software 330 may then tokenize each domain name search string (Step 410),” each and every search string domain name is tokenized, therefore first second and third domain names are tokenized into strings of characters, as seen in col.11 line 12-16 “identify the tokens “loan” and “star”…within a search for loanstar.com”); and
 confirming at least one string of characters, other than a top-level domain, in the first domain name search and the registered domain name match or are synonyms with each other (Lai: col.16 lines 1-15 “If the search engine 300 determines that the domain name is not available to be registered (or if the domain name registrar would also like to recommend additional domain names), the search engine software 300 may tokenize the query string according to the tokenizing methods previously described. The search engine software 300 may generate a plurality of domain names with common tokens and/or entities detected in the domain name search string, generate domain names based on access to the knowledge base 305 on name transformations. In other words, the search engine software 300 may compile an aggregation of domain names including the closest common words and transformations, based on the available most frequent transformation types and co-occurring tokens.” as only the relevant domain names previously tokenized that are the closest to the query domain name, it is confirmed that they match based on token commonality, as all offered domain names “match” the initial query).

Regarding Claims 9-12 and 15-18 they do not teach nor further define over the limitations of claims 3-6, therefore the supporting rationale for the rejection of claims 3-6 apply equally as well to that of claims 9-12 and 15-18.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kapoor et al. (Us 2019/0155929 A1) please see para.0026 and para.0029 uses consecutive search queries to generate a dictionary and determines that they are synonyms of each other “For example, if users search for a first query comprising first search terms, and the first query often results in a second query comprising second search terms, the first and second search terms may be determined to be synonymous with one another.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUI H KIM whose telephone number is (571)272-8133. The examiner can normally be reached 7:30-5 M-R, M-F alternating.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal B Divecha can be reached on 5712725863. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EUI H KIM/             Examiner, Art Unit 2453                                                                                                                                                                                           

/KAMAL B DIVECHA/             Supervisory Patent Examiner, Art Unit 2453